GEE, Circuit Judge,
specially concurring:
Judge Wisdom’s opinion for the court is correct and I must therefore concur in it, although I do so with some reluctance. My concurrence rests upon his clear demonstration that the actions of which TMPA complains are neither “mistaken interpretations of the law” nor “technical mistakes,” and hence that at this stage of proceedings our review cannot reach them. My reluctance stems from a conviction that the administrator has conducted itself in an unreasonable fashion, treating BOD and TSS “pollution” — pollution which is produced by concentration and is destroyed by dilution — as though it involved toxic substances. Even in the service of the environment, it appears that bureaucracy remains bureaucracy. We hold no general roving commission to right wrongs, however; and the majority is correct in holding that these must be endured for two more years.